

116 S860 RS: Jackson Gulch Rehabilitation Project Modification Act
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 309116th CONGRESS1st SessionS. 860[Report No. 116–160]IN THE SENATE OF THE UNITED STATESMarch 25, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 21, 2019Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend the Omnibus Public Land Management Act of 2009 to modify the terms of the Jackson Gulch
			 rehabilitation project in Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jackson Gulch Rehabilitation Project Modification Act. 2.Modification of Jackson Gulch rehabilitation project, ColoradoSection 9105(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1303) is amended—
 (1)in paragraph (1)— (A)by striking requirement and inserting and cost-sharing requirements; and
 (B)by inserting , which shall be not more than 65 percent of that total cost before the period at the end; (2)in paragraph (3)—
 (A)in the paragraph heading, by striking requirement and inserting and cost-sharing requirements; (B)in subparagraph (A), in the matter preceding clause (i), by striking The Secretary shall recover from the District as reimbursable expenses and inserting Subject to subparagraph (C), the District shall be liable under this subsection for an amount equal to;
 (C)in subparagraph (B)— (i)in the matter preceding clause (i), by striking Secretary shall recover reimbursable expenses and inserting District shall pay the Project costs for which the District is liable; and
 (ii)in clause (ii), by striking 15 and inserting not more than 40; and (C)in subparagraph (B), in the matter preceding clause (i), by striking Secretary shall recover reimbursable expenses and inserting District shall pay the Project costs for which the District is liable; and
 (D)by striking subparagraph (C) and inserting the following:  (C)CreditIn determining the exact amount for which the District is liable under this paragraph, the Secretary shall—
 (i)review and approve all final costs associated with the completion of the Project; and (ii)credit the district for all amounts paid by the District for engineering work and improvements directly associated with the Project, whether before, on, or after the date of enactment of this Act.; and
 (3)in paragraph (7), by striking $8,250,000. and inserting the following:  the lesser of—(A)not more than 65 percent of the total cost of carrying out the Project; and (B)$5,350,000..November 21, 2019Reported with an amendment